DETAILED ACTION
1.	Claims 1-2, 4-7, and 9-20 are pending.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
3.	Claims 4, 6, 14, and 15 are objected to because of the following informalities: 
 Claim 4 recites “a table portion of the GUI”. Claim 4 depends from claim 1 and claim 1 recites “a table portion of the GUI”. It appears as though claim 4 should recite “the table portion of the GUI”.
Claim 6 recites “the plurality of sub-trees”. This limitation lacks antecedent basis and therefore should recite “a plurality of sub-trees”. 
Claim 14 recites “the IHS”. This limitation lacks antecedent basis and therefore should recite “an Information Handling System (IHS)”.
Claim 15 recites “a table portion of the GUI”. Claim 15 depends indirectly from claim 13 and claim 13 recites “a table portion of the GUI”. It appears as though claim 15 should recite “the table portion of the GUI”
Appropriate correction is required.





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim(s) 1, 2, 4-7, 11-16, and 18-20 are is/are rejected under 35 U.S.C. 103 as being anticipated by Lokken (US 6167396), Bleizeffer et al. (US 7028043 B2), and further in view of Hoerl et al. (US 2010/0332580 A1).

In regard to claim 1, Lokken discloses an Information Handling System (IHS), comprising: 
a processor; and a memory coupled to the processor, the memory having program instructions stored thereon that, upon execution by the processor, cause the IHS to (Fig. 29 and Column 12 line 52- Column 13 line 20): 
receive, from a user, selection of a first node of a hierarchical tree displayed via a Graphical User Interface (GUI), wherein the first node enables the user to navigate a plurality of data items with a first query (Fig. 3, Fig. 18, Fig. 19, Column 4 lines 60-63, and Col. 8 line 46 – Col. 9 line 2: Node “USA” querying by “Country” is selected from a displayed hierarchical tree); 
receive, from the user, selection of a first sub-tree (Fig. 3, Fig. 19, Col. 4 line 64- Col. 5 line 11, Col. 9 lines 2-17: user selects a dimension (first sub-tree)); 
graft the first sub-tree onto the first node, wherein the first grafted sub-tree enables the user to navigate a first subset of data items with a second query, and wherein the first subset of data items results from application of the first query to the data items, wherein the first sub-tree comprises one or more second nodes, and wherein the first sub-tree enables the first subset of data items to be sorted by physical location (Fig. 20 and Column 9 lines 18-27: the dimension is added which breaks down data of “USA” to “City” including a number of nodes of specific cities e.g. sorted by physical location);
While Lokken teaches the hierarchical tree, the GUI, and the first subset of data items, they fail to show the display the first subset of data items in a table portion of the GUI, as recited in the claims.  Bleizeffer teaches a hierarchical tree of data items similar to that of Lokken.  In addition, Bleizeffer further teaches  
displaying a subset of data items from a hierarchical tree in a table portion of a GUI (Fig. 8 and Column 8 lines 3-12: selection from a hierarchical structure of data items results in display of a subset of contained data items).
It would have been obvious to one of ordinary skill in the art, having the teachings of Lokken and Bleizeffer before him before the effective filing date of the claimed invention, to modify the hierarchical tree, the GUI, and the first subset of data items taught by Lokken to include the displaying a subset of data items from a hierarchical tree in a table portion of a GUI of Bleizeffer, in order to obtain display the first subset of data items in a table portion of the GUI.  It would have been advantageous for one to utilize such a combination as allowing the user to easily view a visual representations of the objects contained in the hierarchical tree utilizing well-known and typically provided display techniques, such as a table of data items.
While Lokken teaches a plurality of data items, the first sub-tree enables the first subset of data items to be sorted by physical location, and further teaches that data utilized is ‘exemplary’ (Col. 4 lines 60-63), they fail to show the wherein the plurality of data items corresponds to a plurality of computing nodes connected to a communication network, sorted by physical location of the plurality of computing nodes corresponding to the data items, and in response to receiving user selection of one data item, trigger a request to establish a shared desktop session with one of the computing nodes associated with the one data item, as recited in the claims.  Hoerl teaches a tree and data items similar to that of Lokken.  In addition, Hoerl further teaches 
data items corresponding to a plurality of computing nodes connected to a communication network, the data items including a location attribute for filtering and sorting, and in response to receiving user selection of one data item, trigger a request to establish a shared desktop session with one of the computing nodes associated with the one data item (Paragraph 0018 lines 4-7, Paragraph 0028 lines 10-13, Paragraph 0029, Paragraph 0032, Paragraph 0086, Paragraph 0087, Paragraph 0088, and Paragraph 0091: data items corresponding to network devices. The data items include location attribute which is suggested to be used to filter and sort the data items. A data item can be selected to provide a remote desktop window for the corresponding network device).
It would have been obvious to one of ordinary skill in the art, having the teachings of Lokken, Bleizeffer, and Hoerl before him before the effective filing date of the claimed invention, to modify Lokken to include the data items corresponding to a plurality of computing nodes connected to a communication network, the data items including a location attribute for filtering and sorting, and in response to receiving user selection of one data item, trigger a request to establish a shared desktop session with one of the computing nodes associated with the one data item of Hoerl, in order to obtain wherein the plurality of data items corresponds to a plurality of computing nodes connected to a communication network, wherein the first sub-tree enables the first subset of data items to be sorted by physical location of the plurality of computing nodes corresponding to the data items; and in response to receiving user selection of one data item, trigger a request to establish a shared desktop session with one of the computing nodes associated with the one data item.  It would have been advantageous for one to utilize such a combination based on their current needs as the teachings of Lokken are not limited to any distinct data (Lokken Col. 4 lines 60-63) and providing a comprehensive multifunction remote device management system, as suggested by Hoerl (Paragraph 0020).
  
In regard to claim 2, Lokken discloses wherein the hierarchical tree is displayed via a web browser or client application in a navigation portion of the GUI (Column 4 lines 15-17 and lines 40-59: hierarchical tree displayed via application in the GUI).

In regard to claim 4, Bleizeffer further discloses filter or order a plurality of data items in a table portion differently in response to selection of a different node of a hierarchical tree (Fig. 8: selection of ‘All JONES tables’ results in filtering of items as illustrated in the table).  Accordingly, the combination of Lokken and Bleizeffer further discloses wherein the program instructions, upon execution by the processor, further cause the IHS to filter or order the plurality of data items in a table portion of the GUI differently in response to selection of a different node of the hierarchical tree in the navigation portion of the GUI. It would have been advantageous for one to utilize such a combination as allowing the user to easily view a visual representations of the objects contained in the hierarchical tree utilizing well-known and typically provided display techniques, such as a table of data items.

In regard to claim 5, Bleizeffer further discloses filter or order a subset of data items in a table portion differently in response to selection of a different node of a sub-tree (Fig. 13: selection of grafted ‘JONES tables in EMPLOYEE’ results in filtering of items as illustrated in the table).  Accordingly, the combination further teaches wherein the program instructions, upon execution by the processor, further cause the IHS to filter or order the first subset of data items in the table portion of the GUI differently in response to selection of a different node of the grafted sub-tree in the navigation portion of the GUI. It would have been advantageous for one to utilize such a combination as allowing the user to easily view a visual representations of the objects contained in the hierarchical tree utilizing well-known and typically provided display techniques, such as a table of data items.

In regard to claim 6, Lokken discloses wherein the program instructions, upon execution by the processor, further cause the IHS to display a grafting tool menu via the GUI, and wherein the grafting tool menu enables the user to select the first sub-tree among a [the] plurality of sub-trees (Fig. 3, Fig. 19 element 1904, and Col. 9 lines 1-3: pull down list to select dimension).

In regard to claim 7, Lokken discloses wherein at least one of the plurality of subtrees comprises two or more different hierarchical levels (Figs. 3-4D and Col. 4 line 64 – Col. 5 lines 32).

In regard to claim 11,  Lokken discloses wherein the program instructions, upon execution by the processor, further cause the IHS to: receive, from the user, selection of a second node of the first grafted sub-tree; receive, from the user, selection of a second sub-tree; and graft the second sub-tree onto the second node of the first grafted subtree, wherein the second grafted sub-tree enables the user to navigate a second subset of data items with a third query, and wherein the second subset of data items results from application of the second query to the first subset of data items (Figs. 21-22 and Column 9 lines 28-56: Node that was added from previous dimension selection is selected to add another dimension, where the selected dimension further breaks down the data with respect to the selected dimension).

In regard to claim 12, Lokken discloses wherein the program instructions, upon execution by the processor, further cause the IHS to receive, from the user, selection of the second node of the first grafted sub-tree; receive, from the user, selection of a third sub-tree; and replace the second grafted sub-tree with the third sub-tree, wherein the third sub- tree enables the user to navigate the second subset of data items with a fourth query (Figs. 21-24 and Column 9 line 28 – Column 10 line 15: user can select a node to change and replace a previously selected dimension (as illustrated and described with respect to Figs. 23-24). Accordingly, although not explicitly shown, the node selected in Fig. 21 could be selected again to select a different dimension to break down the data).

In regard to claims 13, 14, 15, 16, and 18, method claims 13, 14, 15, 16, and 18 correspond generally to system claims 1, 2, 4, 5, 6, and 11, and recite similar features in method form, and therefore are rejected under the same rationale. 

	In regard to claim 19, claim 19 corresponds generally to claims 1 and 11 and recites similar features and therefore is rejected under the same rationale.

In regard to claim 20, claim 20 corresponds generally to claim 12 and recites similar features and therefore is rejected under the same rationale.

5.	Claims 9-10 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lokken (US 6167396), Bleizeffer et al. (US 7028043 B2), and Hoerl et al. (US 2010/0332580 A1).

In regard to claims 9-10, while Lokken teaches the plurality of subtrees enables the first subset of data items to be sorted and Hoerl teaches sorting according to attributes of the computing nodes (Paragraph 0087 lines 3-8 and Paragraph 0088 lines 2-4), they do not explicitly disclose the specifics of by type of computing nodes and by warranty status. However, as type of computing node and warranty status are typical attributes associated with computing devices, one skilled in the art would recognize that sorting should be accomplished utilizing these attributes and would be obvious to do so based on the needs and desires at design time. Accordingly, it would have been obvious in view of Lokken, Bleizeffer, Hoerl, and known attributes of type of computing node and warranty status, to modify the sorting taught by Lokken, Bleizeffer, and Hoerl to include the typical attributes of type of computing node and warranty status in order to obtain wherein at least one of the plurality of subtrees sorts the first subset of data items by type of computing nodes corresponding to the data items and wherein at least one of the plurality of subtrees sorts the first subset of data items by warranty status corresponding to the data items.

In regard to claim 17, method claim 17 corresponds generally to system claims 8-10 and recites similar features in method form and therefore is rejected under the same rationale.

Response to Arguments
6.	The amendment to claim 5 overcomes the previous objection to claim 5.  Accordingly, the objection to claim 5 is withdrawn. 

7.	The amendments to the claims overcome the previous 35 U.S.C. 112 rejections of the claims as the amendments delete the unsupported and indefinite claim limitations. Accordingly, the 35 U.S.C. 112 rejections of the pending claims are withdrawn. 

8.	The arguments regarding the prior art rejections of the pending claims have been fully considered but are moot in view of the claim amendments and new grounds of rejection. 
	It is argued that it would not be obvious to filter and display items based on their location based on the teachings of Hoerl or any other prior art of record in the present case because (1) the teachings of Hoerl are directed to a wireless management of remote device and since the devices are inherently remote, the explicit physical location of each device would have no bearing on how those devices are managed, (2) the Office Action has not provided any proof other than a conclusory allegation that it would be obvious to combine Hoerl, or any other prior art of record in the present case, to provide a subset of computing nodes that may be sorted by their physical location, and (3) Bleizeffer and Lokken, either in combination or applied separately, fail to cure the noted deficiency of Hoerl. The examiner respectfully disagrees. 
	In regard to (1), Hoerl discloses in at least Par. 0088 that the attributes of remote devices include location and further suggests filtering/sorting for location (“…user can search for devices with certain of these attributes…” and “…the list of remote devices…is sort-able…”). Further, location may be relevant with respect to remote devices for a number of reasons and is highly relevant to a user’s needs and therefore may have a bearing on how the devices are managed. 
	In regard to (2), the examiner has provided a new grounds of rejection in view of the amended subject matter. Lokken alone teaches sorting/filtering by location and in combination with the data items of computing devices with location attributes of Hoerl makes obvious to filter and display items based on their location as currently claimed.  
	In regard to (3), the combination of references as provided in the above 35 U.S.C. 103 rejections teaches the current claims for the detailed reasons presented therein.  

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS S ULRICH whose telephone number is (571)270-1397. The examiner can normally be reached M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571)272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

10.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Nicholas Ulrich/Primary Examiner, Art Unit 2173